IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                 February 11, 2009
                                No. 08-50141
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

OMAR MEDINA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:07-CR-143-3


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Omar Medina appeals his three concurrent 151-month sentences imposed
following his guilty plea convictions for one count of conspiracy to possess with
intent to distribute cocaine and two counts of aiding and abetting possession
with intent to distribute cocaine. He does not argue that the district court erred
in calculating the applicable guidelines range, but contends only that the
stipulation that the sentences at issue run consecutively to a prior undischarged
sentence was erroneous.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50141

      Under the discretionary sentencing system established by United States
v. Booker, 543 U.S. 220 (2005), district courts retain a duty to consider the
Sentencing Guidelines, along with the sentencing factors set forth in 18 U.S.C.
§ 3553(a). United States v. Mares, 402 F.3d 511, 518-19 (5th Cir. 2005). This
court reviews the sentence imposed for reasonableness in light of those factors.
Id. at 519. In Gall v. United States, 128 S. Ct. 586, 596-97 (2007), the Supreme
Court established a bifurcated process for conducting a reasonableness review.
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Pursuant
to Gall, this court must first determine whether the district court committed any
procedural errors, “such as failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing
to adequately explain the chosen sentence -- including an explanation for any
deviation from the Guidelines range.” Gall, 128 S. Ct. at 597.
      If the district court’s decision is procedurally sound, this court will
“consider the substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard . . . tak[ing] into account the totality of the
circumstances.” Id.; see also United States v. Williams, 517 F.3d 801, 808 (5th
Cir. 2008) (discussing the Gall approach to reasonableness review). Further, “a
sentence within a properly calculated Guideline range is presumptively
reasonable.” United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); see also
Rita v. United States, 127 S. Ct. 2456, 2462 (2007). Likewise, “a rebuttable
presumption of reasonableness applies to a consecutive sentence imposed within
the parameters of the advisory federal guidelines.” United States v. Candia, 454
F.3d 468, 473 (5th Cir. 2006). Both 18 U.S.C. § 3584(a) and U.S.S.G. § 5G1.3
authorize district courts to impose sentences to run concurrently with or
consecutively to undischarged sentences.
      Medina complains that the district court failed to sufficiently articulate its
application of the § 3553(a) factors. Because he did not object on this basis in the

                                         2
                                  No. 08-50141

district court, review is for plain error.    See United States v. Rodriguez-
Rodriguez, 530 F.3d 381, 387-88 (5th Cir. 2008). In imposing the instant
sentences, the district court stated that it had considered the § 3553(a) factors.
The district court was not required to engage in “robotic incantations that each
statutory factor has been considered.” United States v. Smith, 440 F.3d 704, 707
(5th Cir. 2006) (internal quotation marks and citation omitted).
      Medina also argues that the district court imposed unreasonably long
sentences by stipulating that his sentences were to run consecutive to his prior
undischarged sentence. Even assuming that Medina sufficiently objected on this
basis in the district court such that review under the abuse of discretion
standard is appropriate, see Williams, 517 F.3d at 808, Medina’s conclusory
assertions fail to establish that the district court erred. Medina’s consecutive
sentences are within the applicable guidelines range and are entitled to a
rebuttable presumption of reasonableness.          Candia, 454 F.3d at 473.
Furthermore, had the district court not specified one way or the other, the
statutory presumption would have been that the instant sentences would run
consecutively to his prior undischarged sentence. See § 3584(a); Candia, 454
F.3d at 475.
      AFFIRMED.




                                        3